FILED
                            NOT FOR PUBLICATION                              FEB 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50218

               Plaintiff - Appellee,             D.C. No. 3:09-cr-03434-L

  v.
                                                 MEMORANDUM *
ARTURO TOSCANO-VILLASENOR,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Arturo Toscano-Villasenor appeals from the 57-month sentence imposed

following his guilty-plea conviction for attempted entry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Toscano-Villasenor contends that the district court erred when it applied a

16-level enhancement, pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii), because his prior

conviction for inflicting corporal injury on a spouse or co-habitant, in violation of

section 273.5 of the California Penal Code, does not qualify as a crime of violence.

This contention is foreclosed by United States v. Laurico-Yeno, 590 F.3d 818, 823

(9th Cir. 2010).

      Toscano-Villasenor further contends that the district court procedurally erred

by treating the Sentencing Guidelines as presumptively reasonable. The record

reflects that the district court did not so err. See United States v. Carty, 520 F.3d

984, 991 (9th Cir. 2008) (en banc).

      Toscano-Villasenor also contends that the district court imposed a

substantively unreasonable sentence that was greater than necessary to fulfill the

purposes of 18 U.S.C. § 3553(a). In light of the totality of the circumstances and

the section 3553(a) factors, the sentence at the bottom of the Guidelines range is

substantively reasonable. See Carty, 520 F.3d at 993.

      AFFIRMED.




                                           2                                     10-50218